DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaPlace et al. US 6,595,739 (hereinafter “LaPlace”).
Regarding claim 1, LaPalace discloses a conveying apparatus comprising: 
a conveyor (10) including a conveyance surface facing downward (lowermost surface of 12) and configured to convey a conveyed object having a sheet-like shape; and a conveyed object receptor (36 and 22) arranged below the conveyor and configured to receive the conveyed object having fallen from the conveyor.
Regarding claim 2, further comprising a supporter (50) arranged at at least one of an upstream side or a downstream side of the conveyor in a conveyance direction of the conveyed object and configured to support the conveyed object, wherein, upon removal of a jam of the conveyed object, the conveyor releases (capable) a holding force for holding the conveyed object on the conveyance surface and lifts to a position where the conveyance surface is arranged at a position higher than the supporter (“10 is pivotably supported on a frame at one end so that the entire module may be pivoted upward to clear jams or for maintenance”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito JP 61-217474 A is a 102(a)(1) reference for claim 1 and would also serve as a base reference in a 103 rejection with LaPlace to reject claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653